Citation Nr: 9909529	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-08 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus and 
hearing loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served with the Merchant Marine during World War 
II.  The service department certified the veteran as having 
had active duty from May 1943 to August 1945.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas. 

The veteran requested and was scheduled for a hearing before 
a hearing officer.  The veteran failed to report to the 
hearing.  Consequently, the veteran's claims will be decided 
on the evidence currently of record.

 
FINDINGS OF FACT

1.  The claim for service connection for tinnitus and hearing 
loss is not plausible.

2.  The claim for service connection for heart disease is not 
plausible.

3.  The claim for service connection for chronic obstructive 
pulmonary disease is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus and hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for chronic obstructive 
pulmonary disease is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Service incurrence of cardiovascular disease or organic 
disease of the nervous system may be presumed if it is 
manifested to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

I.  Hearing Loss and Tinnitus

The veteran contends that he has hearing loss and tinnitus 
due to exposure to engine noise aboard ship in World War II.  
He stated that he was hospitalized during service due to 
malnutrition and an ear problem.  There are no records from 
the veteran's period of service.  He indicated that he had 
been examined in the 1950's for his ears, but that those 
records were unavailable.

The veteran was examined by Kirk M. Wanless, M.D., in 
September 1989.  The veteran provided a history of exposure 
to engine room noise during World War II.  Audiometric 
examination at that time revealed bilateral hearing loss.  
The examiner noted history of noise exposure.  

A June 1996 audiometric examination performed at Most Health 
Services indicated that the veteran had bilateral hearing 
loss.

The veteran was again examined by Dr. Wanless in March 1998.  
The audiogram indicated bilateral hearing loss and there is a 
notation that the veteran had a history of noise exposure in 
the Merchant Marines.  In an April 1998 statement, Dr. 
Wanless noted that the veteran did not have tinnitus or 
vertigo.  He noted that the veteran reported exposure to 
noise trauma while working in an engine room.  The veteran 
had also worked in a feed mill and around baking machines.  
Dr. Wanless was not clear as to how much noise was associated 
with each of the veteran's past activities.  He reported that 
the veteran had a moderate to high frequency severe sensory 
neural hearing loss.

In this case there is no medical evidence that the veteran 
currently has tinnitus.  Neither the private or VA medical 
records reveal a diagnosis of tinnitus.  In April 1998 Dr. 
Wanless noted that the veteran did not experience tinnitus.  
Since competent evidence of current disability is required 
for a well-grounded claim, the veteran's claim for service 
connection for tinnitus is not well grounded and must be 
denied.

With respect to hearing loss, the medical evidence of record 
does not show hearing loss until September 1989, more than 40 
years after release from service.  While Dr. Wanless noted 
that the veteran reported a history of noise exposure in the 
Merchant Marine, he did not attribute the veteran's hearing 
loss to that exposure.  The veteran may well have been 
exposed to the acoustic trauma of engine noise during 
service.  However, none of the medical evidence of record 
links the veteran's current hearing loss to service noise 
exposure or to any other incident of service.  The evidence 
linking the veteran's current hearing loss to service is 
limited to the veteran's own statements.  These statements 
are not sufficient to well ground the claim because evidence 
of a medical nexus cannot be established by lay evidence.  
See Brewer v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, the veteran's 
claim for service connection for bilateral hearing loss must 
be denied as not well grounded.

II.  Heart Disease

The veteran seeks entitlement to service connection for heart 
disease.  He has made no specific assertions as to why he 
thinks that he is entitled to service connection for heart 
disease.  

The earliest records in the veteran's claims file documenting 
heart disability are dated in 1987.  None of the medical 
evidence of record suggests that the veteran's heart 
disability was manifested within a year of his discharge from 
service or that it is etiologically related to service.  The 
evidence linking the veteran's current heart disease to 
service is limited to the veteran's own statements.  These 
statements are not sufficient to well ground the claim 
because evidence of a medical nexus cannot be established by 
lay evidence.  See Brewer; Espiritu.  Therefore, the 
veteran's claim for service connection for heart disease must 
be denied as not well grounded.

III.  Chronic Obstructive Pulmonary Disease

The veteran also seeks service connection for chronic 
obstructive pulmonary disease.  He has claimed that his 
current lung disability was caused by his exposure to 
asbestos while working in ship engine rooms during service.  
It also appears that he is claiming that he began smoking 
during service and that the chronic obstructive pulmonary 
disease resulted from his inservice smoking.

The claims folder contains an October 1995 form letter from a 
law firm stating that enclosed were proceeds from the 
settlement of a lawsuit against Babcock & Wilcox Company.  
The letter further states that the case would be continued 
against other, "parties responsible for your debilitating 
physical condition from shipboard exposure to asbestos."  
The veteran submitted a copy of an October 1995 letter 
showing that he received $1,225 in the settlement.

A June 1996 private pulmonary function test revealed a low 
FEV1 suggestive of an obstructive disorder.

A May 1997 VA examination report includes a diagnosis of mild 
chronic obstructive airway disease.

The veteran submitted a March 1998 statement from Palmer F. 
Meek, M.D.  Dr. Meek noted that the veteran had evidence of 
emphysema on a chest x-ray done in 1987.  

A statement was received from the veteran's spouse in June 
1998.  She reported that the veteran was a smoker during 
service when she first met him.  She gave a history of the 
veteran's smoking habits after service.  He did not quit 
until approximately October 1987 when he underwent bypass 
surgery.

Also received in June 1998 was a statement from a friend of 
the veteran.  The friend stated that she had known the 
veteran since before service and that the veteran had not 
smoked prior to service.

The Board notes that even though there is a form letter 
indicating that the veteran received compensation due to 
shipboard exposure to asbestos, this does not constitute 
medical evidence that any current lung disability is related 
to asbestos exposure during service.  While a private 
corporation may decide to settle a lawsuit for a variety of 
reasons, the Board must follow VA laws and regulations in 
making any determination of entitlement to service connection 
for a disability.  The record contains no medical evidence 
suggesting the presence of chronic obstructive disease in 
service or until many years thereafter or suggesting that the 
veteran's chronic obstructive disease is etiologically 
related to any incident of service, including asbestos 
exposure or smoking during service, no is there any medical 
evidence indicating that the veteran acquired tobacco 
addiction during service.  The statements from the veteran's 
law firm, his spouse, his childhood friend, and his own 
statements are not sufficient to well ground the claim 
because evidence of a medical nexus cannot be established by 
lay evidence.  See Brewer; Espiritu.  Therefore, the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease must be denied as not well 
grounded.


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.

Entitlement to service connection for heart disease is 
denied.







Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


